 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
 9   MICHELLE JULIE RONQUILLO,              ) Case No.: 3:18-cv-00306-MMD-WGC
                                            )
10                  Plaintiff,              )    ORDER AWARDING EQUAL
                                            )     ACCESS TO JUSTICE ACT
11         vs.                              ) ATTORNEY FEES AND EXPENSES
                                            ) PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW M. SAUL,                        )
     Commissioner of Social Security,       )
13                                          )
                    Defendant               )
14                                          )
                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
20   Stipulation.
21         DATE: 9/4/19          ___________________________________
                                 THE HONORABLE WILLIAM G. COBB
22                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                            -1-
